Title: From John Adams to Jean de Neufville & Fils, 8 July 1782
From: Adams, John
To: Neufville, Jean de, & Fils (business)



The Hague July 8. 1782
Gentlemen

I return you the Bills Ns. 84 and 85 for 5.50 Guilders each accepted, which you Sent me in yours of 5. July.
As to the Accounts, I know of no Reasons, for concealing those Accounts, from the Gentlemen I desired to pay them. And if you will present them to Messrs Wilhem & Jan Willink Nicholas and Jacob Van Staphorst, and De la Lande and Fynje or either of them, they will pay them and take the proper Receipts, or, if you will draw upon me here for the Money, it is ready, at a Moments Warning. I cannot leave the Hague, at this critical Moment, or I would go to Amsterdam, and carry the Money with me in order to pay those debts, and finish the matter.

I have the Honour &c

